DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment entered 6/18/21 has been entered. Claims 1 and 3-11 are currently pending in this application.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is an adhesive comprising:
a polyisocyanate composition (X), having a viscosity at the time of coating of 1000 mPas or less, containing:
a polyisocyanate (A), and
a polyol composition (Y), having a viscosity at the time of coating of 1000 mPas or less, containing:
a polyol (C) selected from the group consisting of a polyester polyol, a polyester urethane polyol, a polyether urethane polyol, a polyether polyol and a castor oil-based polyol, and
a tertiary amine compound (B) having multiple hydroxyl groups.

Hasegawa (JP 2006/096785) teaches an adhesive that comprises a polyisocyanate composition containing polyisocyanate, and polyol composition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW HOOVER/Examiner, Art Unit 1748                      
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748